Citation Nr: 0108589	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  97-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial compensable rating for tinea 
unguium.

4.  Entitlement to an initial compensable rating for 
varicocele/spermatocele.

5.  Entitlement to an initial compensable rating for 
lymphadenopathy of a post-auricular lymph node.

6.  Entitlement to an initial compensable rating for 
diplopia.

7.  Entitlement to an initial compensable rating for 
residuals of a crush injury with open fracture of the right 
small finger.

8.  Entitlement to an initial rating in excess of 10 percent 
for lumbar sprain.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In his VA Form 9, the veteran requested an RO hearing, but 
failed to appear for the scheduled hearing in May 1997.  He 
has not shown good cause for his failure to report, nor has 
he submitted a request to reschedule the hearing.  Under 
these circumstances, the request for hearing is deemed 
withdrawn.  See 38 C.F.R. 
§ 20.704 (d) (2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service-connected bilateral tinnitus is 
recurrent.

3.  The veteran has Level I hearing in each ear.
4.  The veteran's skin disorder is manifest by exfoliation 
involving an exposed surface without evidence of exudation or 
constant itching, extensive lesions, or marked disfigurement.

5.  The veteran's service-connected left 
varicocele/spermatocele is not manifested by complete 
testicular atrophy.

6.  The veteran's lymphadenopathy is manifested by a palpable 
post-auricular lymph node to the posterior to his left ear 
measuring 1 x 1 centimeters in size, which is not tender or 
acutely inflamed and requires no medication.

7.  The veteran's service-connected diplopia (double vision) 
has been intermittent and is not manifested by a level of 
impairment consistent with diplopia extending laterally 
between 20 and 70 degrees or upward between 20 and 40 
degrees.

8.  The veteran's service-connected right small finger 
disability is manifested by a nontender, 3-centimeter linear 
scar, an old deformity of the proximal phalanx, localized 
loss of sensation, and limitation of motion with pain, which 
is the equivalent of extremely unfavorable ankylosis.  

9.  The veteran's lumbar sprain is symptomatic, to include 
occasional muscle spasms, but it is not manifested by more 
than slight limitation of motion, muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent for 
tinnitus is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2000).

2.  The schedular criteria for an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. 
§ 4.85, 4.87, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (effective June 10, 
1999).

3.  The schedular criteria for an initial 10 percent 
disability rating for tinea unguium have been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2000).

4.  The schedular criteria for a initial compensable rating 
for a left varicocele/spermatocele have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance of 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 4.115b, Diagnostic Codes 7599-7523 (2000).

5.  The schedular criteria for a initial compensable rating 
for lymphadenopathy of a post-auricular lymph node of the 
left ear have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.117, Diagnostic 
Codes 7799-7716 (2000).

6.  The schedular criteria for an initial compensable rating 
for diplopia have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Code 6090 (2000).

7.  The schedular criteria for an initial 10 percent rating 
for residuals of a crush injury with open fracture of the 
right small finger have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5227 (2000).



8.  The criteria for an initial rating in excess of 10 
percent for lumbar sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1996 rating decision, the RO granted service 
connection for tinnitus and lumbar sprain and assigned 
initial 10 percent ratings, effective August 31, 1995.  That 
decision also granted service connection and initial 
noncompensable ratings for bilateral hearing loss, tinea 
unguium, varicocele/spermatocele, lymphadenopathy of a post-
auricular lymph node, diplopia, and residuals of a crush 
injury with open fracture of the right small finger.  The 
veteran is appealing the original assignment of disability 
evaluations following an award of service connection and 
essentially contends that the assigned ratings do not 
accurately reflect the severity of his disabilities.

Initially, the Board notes that veteran's representative 
contends that the case should be remanded to the RO, because 
the veteran was never notified of the detrimental effect that 
his failure to report might have on his claim under 38 C.F.R. 
§ 3.655 (2000).  However, the RO decision that was appealed, 
entered in September 1996, which granted service connection 
and assigned the ratings for the service-connected 
disabilities at issue, was primarily based upon VA 
examinations of the veteran in August 1996.  Moreover, while 
the September 1998 supplemental statement of the case did not 
specifically set out the provisions of 38 C.F.R. § 3.655, the 
RO did indicate that, due to the veteran's failure to report 
for additional VA examinations in August 1998, it had to rely 
on the evidence of record.  See 38 C.F.R. § 3.655(b).  The RO 
specifically notified the veteran that, as a result of his 
failure to report for a VA examination, evidence expected 
from this examination which might have been material to the 
outcome of the claims could not be considered.  The veteran 
failed to show good cause for his failure to report and he 
has not at any time requested that the examinations be 
rescheduled.  He also failed to report for an RO hearing in 
May 1997.  Under these circumstances, the Board finds that 
there is no further duty to assist the veteran with the 
development of his claims.  The Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C. § 5103A.  See Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
connection, the Board finds that the August 1996 VA 
examination reports and recent VA treatment reports, which 
evaluate the status of the veteran's disabilities, are 
adequate for determining whether the disability evaluations 
assigned effective from August 31, 1995 are appropriate and a 
remand is not warranted.  The Board also finds that the 
requirements regarding notice, which must be provided to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been 
satisfied by the letters, statement, and supplemental 
statement of the case which were provided to the veteran by 
the RO.

Veterans claiming benefits have an obligation to report for 
scheduled VA examinations.  The duty to assist is not a one-
way street, and the veteran has not fulfilled his duty to 
cooperate in this matter.  38 C.F.R. §§ 3.326, 3.327, 3.655; 
Engelke v. Gober, 10 Vet. App. 396 (1997); Olson v. Principi, 
3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  As the veteran 
failed to report for the VA examination scheduled in August 
1998 to evaluate his service-connected disabilities, the 
Board must adjudicate this appeal based on the evidence of 
record.  Id.  

The Board finds that, notwithstanding the veteran's 
representative's contention that the case should be remanded 
to the RO, because the veteran was never notified of the 
detrimental effect that his failure to report might have on 
his claim under 38 C.F.R. § 3.655 (2000), the veteran's 
claims were not denied by the RO decision that is the subject 
of this appeal because he failed to report for the 
examinations in August 1998; the veteran appealed the 
original 1996 rating decision that was based upon recently 
dated medical evidence, including reports of 1996 VA 
examinations.  The RO notified the veteran in its 1998 
Supplemental Statement of the Case of the obvious: that as a 
result of his failure to report for VA examinations, evidence 
expected from these examinations which might have been 
material to the outcome of the claims could not be considered 
(i.e., to support the assignment of a staged rating 
(Fenderson v. West, 12 Vet. App. 119 (1999)).  It is 
38 C.F.R. § 3.655 (b) and not 38 C.F.R. § 3.655 (a) that is 
applicable here, and as the veteran failed to report for an 
examination scheduled in conjunction with his original 
compensation claims, the claims obviously have to be 
considered on the basis of the evidence of record.  It is 
also again pertinent to point out that, at no time since the 
veteran failed to report for his August 1998 examinations has 
he provided an explanation why he failed to report or 
requested a rescheduling of the examinations.  The veteran 
may, of course, reopen his increased rating claims at any 
time.  However, in view of the foregoing, the Board will 
proceed with its appellate review of the claims for the 
ratings assigned by a September 1996 RO decision, effective 
from August 31, 1995.       

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability ratings, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 

When an unlisted condition is encountered, the rating 
schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the rating schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

A.  Hearing Loss and Tinnitus

The Board notes that VA has changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear since the veteran's appeal was filed.  These changes 
became effective June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claims under the new regulations.  However, in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim is not 
necessary.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (2000).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  The schedular criteria regarding tinnitus have been 
lessened to expand the definition to any type of recurrent 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Codes 6100, 6260 
(2000).  Therefore, the veteran would not be prejudiced by 
the Board proceeding to the merits of his claim, and a remand 
would only result in needless delay and impose further 
burdens on the RO, with no benefit to the veteran.  Such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Since the veteran has already been afforded the hearing tests 
required by the new regulations, which were used by the RO in 
the evaluation of his claim, and there is no change to the 
rating available for hearing loss and tinnitus, the Board is 
able to evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The service medical records show that the veteran was 
routinely exposed to hazardous noise while on active duty.  
The RO determined that the veteran's right ear hearing loss 
was aggravated by service and that he incurred hearing loss 
in his left ear while in service.  Although service medical 
records make no reference to tinnitus, because of the 
veteran's routine exposure to hazardous noise, service 
connection was granted for constant and bilateral tinnitus.  

VA outpatient treatment records from August 1996 to December 
1997 show no treatment for hearing loss or tinnitus. 

The veteran is currently assigned a 10 percent rating for 
tinnitus according to 38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  Under the regulations in effect prior to June 10, 
1999, a 10 percent rating was warranted for persistent 
tinnitus as a symptom of head injury, concussion, or acoustic 
trauma.  It was the maximum rating available.  The current 
rating schedule provides a maximum 10 percent rating for 
recurrent tinnitus, without reference to its etiology.  38 
C.F.R. § 4.87 (2000).  As noted previously, these are not 
substantive changes that affect the veteran's claim for an 
increased rating as 10 percent is the maximum rating 
available whether the veteran has tinnitus in one or both 
ears.  Accordingly, the Board concludes that a disability 
rating in excess of 10 percent for bilateral tinnitus is not 
warranted.

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss. 
Under the regulations in effect prior to June 10, 1999, the 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Diagnostic Codes 6100 to 6110 (1998). Under the 
regulations in effect from June 10, 1999, an examination for 
hearing impairment must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85 (2000).

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in August 1996, which showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
35
65
LEFT
10
15
15
25
45

The pure tone average for the right ear was 30 and the 
average for the left ear was 25.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 100 percent for the right ear and 92 percent for the left 
ear.  The veteran reported bilateral hearing loss since 
military service, a history of noise exposure to engine 
noise, and constant, bilateral tinnitus characterized as 
high-pitch ringing in his ears.  In summary, the examination 
revealed a bilateral high frequency sensorineural hearing 
loss from 4000 Hertz and above of mild to severe degree.  
Word recognition scores were excellent for the right ear and 
slightly reduced for the left ear.  Immittance measurements 
revealed normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present confirming normal middle ear 
function.

The audiometric findings of the veteran's August 1996 VA 
examination correspond to Level I hearing in each ear.  The 
findings of this examination are commensurate with a 
noncompensable rating according to the schedular criteria 
under both the old and new regulations.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board finds that entitlement to an increased 
(compensable) rating for bilateral hearing loss is not 
warranted under either the old or new regulations.  The Board 
has considered the veteran's argument that his hearing loss 
has increased in severity.  However, the evidence clearly 
weighs against the assignment of a compensable rating in this 
case.  The requirements of 38 C.F.R. § 4.85 set out the 
percentage ratings for exact numerical levels of impairment 
required for a compensable evaluation of hearing loss.  The 
evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, application of the rating schedule to 
the numeric designations assigned based upon the relevant 
findings obtained upon VA audiology examinations show that 
the criteria for a compensable rating is not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against an increased rating tinnitus and against 
a compensable rating for bilateral hearing loss.  There is no 
evidence that the veteran's disabilities have been more 
severe any time during the period of this initial evaluation.  
Fenderson, supra.

B. Tinea Unguium

Service medical records show treatment for a skin condition 
of the hands (hand eczema) in September 1992, of the neck 
(tinea versicolor) in May 1992 and of the hands and feet in 
May 1995.  This condition was noted on the separation 
examination and again at the time of the August 1996 VA 
examination.  The VA examiner noted that the veteran's skin 
was normal with the exception of tinea unguium bilaterally on 
his hands and feet.  He also had tinea crura.
VA outpatient treatment records from August 1996 to December 
1997 show treatment for papules and exfoliation, especially 
in the creases of the right hand, a scaly rash in moccasin 
distribution on the right foot, and onychomycosis of right 
toenails and fingernails of the right hand.  A January 1997 
record indicates the veteran's epididymitis had resolved, 
onychomycosis was a possible "ID reaction", and contains a 
diagnosis of dermatophytosis.  

Since the veteran failed to report for a scheduled August 
1998 VA skin examination and in the absence of additional 
evidence with regard to the veteran's skin disorder, the 
noncompensable evaluation was continued.  

With respect to the applicable law, skin disorders are rated 
in accordance with 38 C.F.R. § 4.118, which indicates that, 
unless otherwise provided, Diagnostic Codes 7807 through 7819 
are to be rated under the criteria for eczema set out under 
Diagnostic Code 7806, depending upon location, extent, 
repugnant characteristics, or otherwise disabling character 
or manifestations.  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent disability evaluation is 
assigned for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement; a 50 percent 
disability evaluation is warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2000).

In light of the medical evidence of record, the Board 
believes that the currently assigned noncompensable rating 
for the veteran's service-connected skin condition is not 
appropriate and that the veteran's disability constitutes a 
compensable disability.  VA outpatient treatment records show 
treatment for papules and exfoliation, especially in the 
creases of the right hand, a scaly rash in moccasin 
distribution on the right foot, and onychomycosis of right 
toenails and fingernails of the right hand.  A 10 percent 
evaluation is warranted for exfoliation involving an exposed 
surface or extensive area.  Resolving all doubt as to the 
most appropriate evaluation to be assigned, 38 C.F.R. § 4.3, 
the Board concludes that a 10 percent rating is warranted.

However, the record does not suggest that a rating in excess 
of 10 percent is warranted under Diagnostic Code 7806.  The 
most recent VA examination report and outpatient records 
found evidence of skin conditions, but there is no evidence 
suggesting exudation or constant itching, extensive lesions 
or marked disfigurement.  In the Board's judgment, a 10 
percent rating more appropriately accounts for the veteran's 
current symptomatology.  There is no evidence that the 
veteran's skin disability has been more severe than the 
extent of disability contemplated in a 10 percent rating at 
any time during the period of this initial evaluation.  
Fenderson, supra.  Thus, the evidence is against the 
assignment of a rating in excess of 10 percent for the 
veteran's tinea unguium from August 1995.

C. Varicocele/spermatocele

The veteran's August 1995 separation examination noted a 
small cyst on the left spermatic cord.  

At an August 1996 VA examination, the veteran reported that 
he had a lump on his left testicle and that, for the last 
four years, he and his wife had been unable to procreate.  On 
examination, there was a varicocele or a spermatocele 
superior on the veteran's left testicle without any atrophy.   
The veteran had a normal spermatic cord on the right.  The 
diagnosis was probable varicocele or spermatocele.   The 
examiner recommended that the veteran see a urologist for 
evaluation of his sperm count and sperm function.  The 
veteran was scheduled for an August 1998 genitourinary 
examination, but he failed to appear.

VA outpatient treatment reports from August 1996 to December 
1997 show no treatment for varicocele/spermatocele.  

Currently, the veteran's service-connected left 
varicocele/spermatocele is evaluated as noncompensable under 
38 C.F.R. § 4.115b, Diagnostic Codes 7599-7523 (2000).  Under 
Diagnostic Code 7523, complete atrophy of testes, a 
noncompensable rating is warranted where one testicle is 
completely atrophied; if both testes are completely 
atrophied, a 20 percent rating will be assigned.
Based on the evidence of record, the Board finds that a 
compensable rating for the veteran's service-connected left 
varicocele/spermatocele is not warranted.  The veteran failed 
to appear for a genitourinary examination scheduled in August 
1998. Accordingly, the Board must adjudicate this appeal 
based on the evidence in the claims file.  38 C.F.R. § 3.655.  
(As noted above, while the November 1996 supplemental 
statement of the case did not specifically set out the 
provisions of 38 C.F.R. § 3.655, the RO did note that due to 
the veteran's failure to report for additional VA 
examinations in August 1998, it had to rely on the evidence 
of record.)  The evidence does not indicate that the veteran 
has lost function of the left testicle, that the service-
connected disability is associated with complete atrophy of 
both testicles, or that there is any functional impairment.  
Thus, the criteria for a compensable rating for a left 
varicocele/spermatocele have not been met.  38 C.F.R. § 
4.115b (2000).  There is no evidence that the veteran's 
disability has been more severe any time during the period of 
this initial evaluation.  Fenderson, supra. 

D.  Post-auricular Lymph Node

Service medical records show that in August 1993 the veteran 
complained of having a lump on the left side of his neck for 
three months.  The assessment was possible cyst.  The 
veteran's August 1995 separation examination noted an 
enlarged post-auricular node on the left ear for the past 
three years.

At an August 1996 VA examination, the veteran had a small, 1 
x 1-centimeter lymph node posterior to his left ear.  It was 
nontender and appeared to be a fibrosed node, which was not 
warm or acutely inflamed.  Neck range of motion was normal 
with no deformity or weakness noted.  The diagnosis was 
isolated lymphadenopathy or a post-auricular lymph node on 
the left ear.

VA outpatient treatment reports from August 1996 to December 
1997 show no treatment for lymph node problems.

The veteran was scheduled for an August 1998 lymphatic 
disorders examination, but he failed to appear.
Currently, the veteran's service-connected post-auricular 
lymph node is evaluated, by analogy, as noncompensable under 
38 C.F.R. § 4.117, Diagnostic Code 7716 (2000).  Under 
Diagnostic Code 7716, aplastic anemia, a 10 percent rating is 
assignable if the disease requires continuous medication for 
control.  The evidence of record shows that the veteran has a 
small, 1 x 1 centimeter lymph node posterior to his left ear, 
that is not tender or acutely inflamed.  He had no other 
lymphadenopathy and no splenomegaly.  The VA examiner noted 
that the lymph node had been stable for two or three years 
and was of no clinical consequence.  The veteran has required 
no treatment or medication for his disorder.  Thus, the 
criteria for a compensable rating for a post-auricular lymph 
node have not been met.  38 C.F.R. § 4.117.  There is no 
evidence that the veteran's disability has been more severe 
any time during the period of this initial evaluation.  
Fenderson, supra. 

E.  Diplopia

Service medical records show that in August 1991 the veteran 
complained of headaches causing blurred and double vision.  
In August 1993 the veteran complained of double vision, 
diplopia, and vertigo.  The assessment was horizontal 
diplopia of unknown etiology.  In February 1995, the veteran 
again complained of diplopia and blurring vision.  The 
impression was normal examination but he was referred for a 
consultation.  The impression from the consult suggested 
involvement of either the trochlear nerve or branch of the 
oculomotor nerve supplying inferior oblique muscles.  A May 
1995 brain magnetic resonance imaging (MRI) was unremarkable 
with no evidence of aneurysm.  The veteran's August 1995 
separation examination noted recurring diplopia since 1991.

At an August 1996 visual examination, the veteran reported a 
history of chronic intermittent diplopia without a pattern, 
which resolved by temporarily closing his eyes, since the 
early 1990s.  On examination, the veteran had visual acuity 
of 20/20 in both eyes without correction.  Red lens and worth 
four dot tests were negative.  Extraocular movement was full.  
No diplopia was elicited on examination.  The Goldman Test 
for diplopia was negative, except for left laterally upward 
between 31 and 40 degrees.  The diagnoses included history of 
intermittent diplopia of unknown etiology and visual acuity 
of "20/20 OD/OS."  

VA outpatient treatment reports from August 1996 to December 
1997 show no treatment for diplopia.

The veteran was scheduled for an August 1998 eye examination, 
but he failed to appear.

The veteran's left eye disability characterized as 
intermittent double vision has been rated as noncompensable 
under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 
6090, for diplopia.  In applying the criteria, regulatory 
provisions permit translation of findings of diplopia (double 
vision) into the criteria for a determination of vision under 
Table V of 38 C.F.R. § 4.84a.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6090 (2000).  Thus, specific findings of 
diplopia are converted into terms, which, ordinarily, lend 
themselves to the mechanical application of Table V of 38 
C.F.R. § 4.84a.

Diagnostic Code 6090 provides for the rating of diplopia as 
follows:

Degree of diplopia
Equivalent visual 
acuity
(a) Central 20 
.............................
............
5/200
(b) 21 to 30o:

(1) Down 
...............................
................
15/200
(2) Lateral 
...............................
..............
20/100
(3) Up 
...............................
...................
20/70
(c) 31 to 40o:

(1) Down 
...............................
...............
20/200
(2) Lateral 
.................................
...........
20/70
(3) Up 
...............................
...................
20/40
	
Notes: (1) Correct diagnosis reflecting disease or injury 
should be cited. 
	 (2) The above ratings will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual 
acuity or visual field. 
	(3) When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation. 
	(4) When diplopia exists in two individual and separate 
areas of the same eye, the equivalent visual acuity will be 
taken one step worse, but no worse than 5/200.

Interpreting the above chart, diplopia extending laterally 
between 21 and 40 degrees or upward between 21 and 30 degrees 
warrants a 10 percent evaluation and, if diplopia is shown as 
extending downward between 21 and 40 degrees, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 
6090.  Diplopia, which is only occasional or correctable, is 
not considered a disability.  38 C.F.R. § 4.77 (2000).

In this case, the Board finds that the veteran's eye 
disability has not exhibited a level of impairment consistent 
with diplopia extending laterally between 21 and 40 degrees 
or upward between 21 and 30 degrees.  All medical evidence 
relating to the veteran's eye disability indicates that his 
diplopia has been intermittent.  The VA examination elicited 
no clinical evidence of double vision.  In light of the 
above, the Board must find that an initial compensable rating 
is not warranted for the veteran's eye disability 
characterized as intermittent diplopia.  See 38 C.F.R. 
§ 4.77.  There is no evidence that the veteran's disability 
has been more severe any time during the period of this 
initial evaluation.  Fenderson, supra. 




F. Right Small Finger

Service medical records show that the veteran injured his 
right small finger in March 1989, when it got caught in a car 
fan.  A debridement of his open fracture was performed with 
repair of the soft tissues and reduction of the fracture 
followed by pin fixation and casting for immobilization.  In 
November 1989, the veteran was hospitalized for inability to 
fully extend the interphalangeal joint of the right small 
finger, status post open reduction internal fixation of 
severe open fracture, proximal phalanx right small finger 
followed by attempted tenolysis.  In May 1990 the right small 
finger was operated on again.  He veteran had continuing 
treatment, including occupational therapy, through July 1991.  
A June 1991 assessment was rule out scar tenderness versus 
arthritis.  The veteran's August 1995 separation examination 
noted deformity on right little finger.

At an August 1996 VA examination, the veteran reported that 
he had good strength in his right small finger, but did have 
difficulty extending his finger, as well as loss of sensation 
over the posterior aspect of his finger.  He stated that he 
was able to grip without difficulty.  On examination, the 
veteran had a small, 3-centimeter linear scar over the 
posterior aspect of his fifth finger.  The scar was non-
depressed, well healed and non-disfiguring.  Circulation was 
good and skin was good and pink.  Muscles were normal.  The 
veteran had loss of sensation over the posterior aspect of 
the finger, as well as inability to completely extend it, 
only being able to extend it to 30 degrees.  Otherwise, the 
veteran had no limitation of any joint.  X-rays showed an old 
deformity of proximal phalanx of the fifth finger.  The 
veteran had some osteoarthritis of the proximal 
interphalangeal joint.
 
VA outpatient treatment reports from August 1996 to December 
1997 show no treatment for the veteran's right fifth finger 
disability.

The veteran was scheduled for an August 1998 hand, thumb and 
fingers examination, but he failed to appear.

Separate disability ratings may be warranted for disability 
due to scars.   Esteban v. Brown, 6 Vet. App. 259 (1994).  
Scars, which are superficial and poorly nourished, with 
repeated ulceration, and superficial scars which are tender 
and painful on objective demonstration warrant a 10 percent 
rating.  The 10 percent rating will be assigned when the 
requirements are met, even though the location may be on the 
tip of the finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Other scars 
are rated on the degree of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).

The evidence shows that the veteran is left-handed and that 
the scar on the veteran's right fifth finger is well healed, 
and there is no evidence that the scar produces any 
appreciable functional impairment.  Additionally, the 
veteran's right fifth finger scar has not been shown to be 
tender or painful on objective demonstration.  The record 
does not contain any objective evidence of pain caused by the 
scar.  Accordingly, a separate rating for the scar on the 
veteran's left fifth finger is not warranted.
The veteran's right fifth finger condition is rated 
noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5227, for ankylosis of a 
finger.  Diagnostic Code 5227 applies to an ankylosis 
condition to a finger other than the thumb, index finger or 
middle finger.  Under that diagnostic code 5227, favorable or 
unfavorable ankylosis of the fifth right (major or minor) 
finger is evaluated as noncompensable.  No higher rating is 
available under this diagnostic code.  Extremely unfavorable 
ankylosis of the right fifth finger may be rated as analogous 
to an amputation and evaluated under Diagnostic Code 5156.  
Under Diagnostic Code 5156, a 10 percent evaluation will be 
assigned for amputation of the fifth finger of a hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  Extremely unfavorable ankylosis of a 
finger is deemed to exist if all the joints of the finger are 
ankylosed in extension or in extreme flexion.

The evidence does not show that the veteran has ankylosis or 
limitation of motion of the joints of the little finger that 
would equate to unfavorable ankylosis, as is required for a 
10 percent rating.  The Board notes that there is no evidence 
of ankylosis in the right fifth finger that would come under 
Diagnostic Code 5227.  X-rays were unremarkable and without 
evidence of recent fractures or degenerative arthritis.  
However, in addition to the 3-centimeter linear scar, the 
disability is manifested by an old deformity of the proximal 
phalanx, localized loss of sensation, and some limitation of 
motion with pain.  The veteran had loss of sensation over the 
posterior aspect of the finger, as well as inability to 
completely extend it, only being able to extend it to 30 
degrees.  It is the Board's judgment that these abnormal 
findings, when considered with 38 C.F.R. §§ 4.40 (2000) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are the equivalent 
of extremely unfavorable ankylosis.  Accordingly, the 
assignment of a 10 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Code 5156.  As the 10 percent rating is the maximum 
evaluation allowed for disability of the fifth finger, and 
there are no other pertinent abnormal findings, a rating in 
excess of 10 percent at any time during the appeal 
(Fenderson, supra) is not warranted.  

G.  Lumbar Sprain

Service medical records show that in March 1993 the veteran 
had a fall and complained of low back pain.  On examination 
the left paraspinals at L2-L5 were tender with muscle spasm.  
Straight-leg raising was negative; deep tendon reflexes were 
symmetrical; and sensation was intact to light touch.  The 
assessment was low back strain with minor radiculitis but no 
radiculopathy.  A February 1994 record indicates that the 
veteran injured his back carrying groceries, slipped and felt 
a pull in his back.  The next day while carrying firearms, 
the veteran complained of feeling a sharp pain in his back.  
The assessment was lumbosacral back strain with paravertebral 
muscle spasms.  In April 1995, the veteran injured his back 
while changing a tire.  On examination, the veteran had 
decreased range of motion with muscle spasm.  The assessment 
was acute lumbar sprain.

At an August 1996 VA examination, the veteran complained of 
low back pain, especially when he stands or sits for a 
prolonged period of time or upon exertion.  He stated that he 
fell on the ice and reinjured his back.  On examination, 
there were no postural abnormalities or fixed deformity.  
Forward flexion was to 70 degrees; backward flexion was 
normal to 30 degrees; lateral flexion was normal bilaterally 
to 35 degrees; and rotation was normal bilaterally to 30 
degrees.  The veteran did not have any objective evidence of 
pain on motion and had a normal neurological examination.  X-
rays were essentially negative.  The diagnosis was the 
veteran had a normal physical examination with the exception 
of some decreased forward flexion.

VA outpatient treatment reports from August 1996 to December 
1997 show treatment for back pain in January and March 1997.  
On observation, the veteran limped and some tenderness over 
the right sciatic nerve was noted.  X-rays of the lumbosacral 
spine were normal.  A March 1997 record indicates that the 
veteran had muscle spasm in the lumbar paraspinal with 
flattening of curvature.  Flexion was to 60 degrees; lateral 
bending was to 20 degrees on the left and to 40 degrees on 
the right; and extension was to 20 degrees.  Pain was noted 
on flexion and left lateral bending.  The veteran had 
difficulty walking on toes and heels on the left side.  
Straight-leg raising was positive.  The assessment was 
chronic low back pain with possible right sciatica.

The veteran was scheduled for an August 1998 spine 
examination, but he failed to appear.

In this case, the Board has considered evaluating the 
veteran's low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2000).   The RO has assigned 
it a 10 percent rating under Diagnostic Code 5295, pertaining 
to lumbosacral strain.  Lumbosacral strain warrants a 10 
percent rating where it is characterized by characteristic 
pain on motion.  A 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, while a 40 percent disability evaluation 
is warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine warrants a 10 percent rating if slight, a 20 
percent evaluation if moderate, and a 40 percent evaluation 
if severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292. 

In August 1996, the veteran had slight limitation of flexion 
but otherwise normal  range of motion without any evidence of 
sciatica.  The veteran did not have any objective evidence of 
pain on motion and had a normal neurological examination.  He 
complained of low back pain at that time but it was also 
noted that he had fallen on some ice and reinjured his back.  
In March 1997, the veteran had muscle spasm in the lumbar 
region and flexion was limited to 60 degrees, with lateral 
bending was to 20 degrees on the left and to 40 degrees on 
the right, and extension was to 20 degrees.  Pain on flexion 
and left lateral bending was also noted at that time.  The 
veteran was scheduled for further evaluation in August 1998 
but he failed to report for that examination.  It is the 
Board's judgment that, in reviewing all of the relevant 
medical evidence of record, the veteran's low back disability 
is not manifested by more than slight limitation of motion of 
the lumbar spine.  Accordingly, an increased rating to 20 
percent is not warranted under 38 C.F.R. § 4.71a, Code 5292. 

As to whether a rating in excess of 10 percent is warranted 
under Code 5295, the Board finds that, while there is some 
medical evidence of muscle spasm, it was not shown on the 
last VA compensation examination in August 1996 and there is 
no medical evidence of loss of lateral spine motion, 
unilateral, in standing position.  

It is again pertinent to note that the veteran failed to 
report for a VA examination scheduled in August 1998.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).  As the veteran failed to report for the VA 
examination scheduled in August 1998 to evaluate his service-
connected low back disability, the Board must adjudicate this 
appeal based on the evidence of record.  Id.  It is the 
Board's judgment that the relevant medical evidence, when 
considered in toto, shows that the veteran's lumbar sprain is 
symptomatic but not manifested by more than slight limitation 
of motion, muscle spasm on extreme forward bending, or loss 
of lateral spine motion, unilateral, in standing position.

The veteran's complaints of pain are specifically 
contemplated in the criteria of Diagnostic Code 5295.  
Although the VA examination reports show subjective 
complaints of pain on motion in the lumbar spine, there is no 
evidence of loss of muscle strength or atrophy.  There is no 
medical evidence to show that pain, flare-ups of pain, or any 
other symptom further limits such motion so as to support a 
rating in excess of 10 percent under the applicable rating 
criteria.  That is, although the veteran subjectively 
complained of stiffness and pain, "a finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.'  38 
C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
rating in excess of 20 percent applying 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Since there is no evidence of limitation of motion, or any 
other functional loss, due to pain not already contemplated 
by a 10 percent rating under either Diagnostic Code 5292 or 
5295, the Board concludes that there is no medical or factual 
basis upon which to conclude that there is functional loss 
due to pain to warrant a rating in excess of 10 percent at 
this time.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  
Under these circumstances, the preponderance of the evidence 
is against a rating in excess of 10 percent for the veteran's 
low back disability.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292 
and 5295.  There is no evidence that the veteran's disability 
has been more severe any time during the period of this 
initial evaluation.  Fenderson, supra. 

Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that any of the veteran's service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board finds that the weight of the evidence 
establishes that the veteran's disabilities are no more than 
10 percent (tinnitus, residuals of a crush injury with open 
fracture of the right small finger, and lumbar strain) and 
noncompensably (bilateral hearing loss, 
varicocele/spermatocele, and lymphadenopathy of a post-
auricular lymph node) disabling, respectively.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial rating of 10 percent for tinea unguium 
is granted.

Entitlement to an initial compensable rating for 
varicocele/spermatocele is denied.

Entitlement to an initial compensable rating for 
lymphadenopathy of a post-auricular lymph node of the left 
ear is denied.

Entitlement to an initial compensable rating for diplopia is 
denied.

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent rating for residuals of a 
crush injury with open fracture of the right small finger is 
granted.
An initial rating in excess of 10 percent for lumbar sprain 
is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

